t c summary opinion united_states tax_court kevin m campbell and pamela j campbell petitioners v commissioner of internal revenue respondent docket no 29222-13s filed date carol ann szczepanik for petitioners nancy p klingshirn for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in ohio the sole issue remaining for decision is whether petitioners may exclude from gross_income retirement pay of dollar_figure that mr campbell received from the u s coast guard coast guard during to the extent not discussed herein other issues are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar petitioners reported that mr campbell received wages of dollar_figure from the cuyahoga county sheriff’s department during respondent concedes that petitioners are entitled to reduce mr campbell’s wages by dollar_figure i mr campbell’s coast guard service and disability retirement mr campbell enlisted in the coast guard on date his military service was cut short in however when he was diagnosed with insulin- dependent diabetes mellitus the coast guard concluded that mr campbell’s illness rendered him unfit for duty a statutory provisions at all times relevant to this case chapter of title of the united_states_code established the standards and processes by which the armed_forces including the coast guard determine whether a service member may be retired or separated from service because of a medical disability generally speaking a service member found unfit for duty because of a permanent and stable physical disability is eligible to receive retirement pay if the member has at least years_of_service or his disability is rated at least under the department of veterans affairs standard schedule of rating disabilities vasrd see u s c sec_1201 a service member otherwise entitled to retire permanently under the provisions of u s c sec_1201 but whose disability is not determined to be the coast guard is a military service and a branch of the armed_forces_of_the_united_states see u s c sec_1 the vasrd is set forth pincite c f_r part permanent and stable is eligible to be placed in temporary disability retirement status see u s c sec_1202 a service member in temporary disability retirement status must submit to periodic physical examinations and a determination whether a particular disability is permanent and stable must be made within five years see u s c sec a and b b temporary disability retirement after his diagnosis the coast guard evaluated mr campbell and effective date placed him in temporary disability retirement status at the time the coast guard assigned mr campbell a vasrd rating of by letter dated date the coast guard informed mr campbell that he was entitled to monthly retirement pay equal to the product of his base pay multiplied by his disability rating see u s c sec_1401 the letter further stated that the coast guard would withhold federal_income_tax from his monthly retirement payments mr campbell subsequently began to receive monthly retirement pay of dollar_figure offset by dollar_figure allotted to survivor benefits and dollar_figure for federal_income_tax withholding c mr campbell’s communications with the coast guard from early through mr campbell attempted to convince the coast guard that his retirement pay was exempt from federal_income_tax during this period he submitted numerous forms w-4 employee’s withholding allowance certificate stating that he was exempt from income_tax_withholding by letter dated date mr campbell provided the coast guard with a copy of a publication titled physical disability evaluation system which was provided to him by coast guard legal counsel at the time of his retirement the publication stated that coast guard disability retirement pay is not taxable the record does not include any response from the coast guard to mr campbell’s entreaties and the coast guard continued to withhold federal_income_tax from his monthly retirement payments d permanent disability retirement by letter dated date the coast guard notified mr campbell that his diabetes qualified as a permanent physical disability he was unfit for duty and he would be permanently retired from the coast guard effective date at that time the coast guard assigned mr campbell a vasrd rating of and he retired under the provisions of u s c sec_1201 his retirement pay was computed by multiplying his base pay by his disability rating the coast guard again informed mr campbell that his retirement pay was taxable and that it would withhold federal_income_tax from his monthly payments ii department of veterans affairs mr campbell testified that at the time he was permanently retired from the coast guard he contacted the department of veterans affairs va submitted to a physical examination and received a va disability rating he could not recall the percentage of his va disability rating but remembered that it was less than the disability rating that he received from the coast guard mr campbell was unable to produce any documents from the va related to his physical examination or disability rating iii mr campbell’s employment as a deputy sheriff shortly after he was placed in temporary disability retirement status by the coast guard mr campbell was hired by the cuyahoga county sheriff’s office as a deputy sheriff he continued to be employed by the sheriff’s office at the time of trial and testified that he was able to perform his duties without any special accommodations iv tax reporting a forms 1099-r over the years the coast guard routinely issued to mr campbell forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting that he had received taxable retirement pay it was mr campbell’s practice to provide the forms 1099-r to his accountant ralph deluca who prepared and filed petitioners’ tax returns mr deluca testified at trial that he routinely reviewed the forms 1099-r concluded that the retirement payments were not includable in income and excluded the payments from petitioners’ gross_income b contact with the internal_revenue_service irs every few years the irs issued to mr campbell a notice cp-2000 proposing to increase his taxable_income by the amount of his coast guard retirement pay mr campbell forwarded the notices to mr deluca who would promptly contact the irs and assert that the retirement pay was exempt from federal_income_tax after this exchange mr campbell normally received a no_change_letter from the irs accepting his tax_return as filed the record includes a no_change_letter that the irs issued to mr campbell for the taxable_year although the letter invited mr campbell to submit an official request for a letter_ruling regarding the status of his retirement pay he failed to do so v petitioners’ tax_return in mr campbell received coast guard retirement pay of dollar_figure petitioners timely filed a joint federal_income_tax return for reporting the retirement pay on line 16a of their return as pension and annuity income but they excluded that amount from the taxable_amount of pension and annuity income reported on line 16b as previously discussed respondent issued a notice_of_deficiency to petitioners determining that mr campbell’s retirement pay is required to be included in their gross_income discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer normally bears the burden of proving those determinations are erroneous rule a 290_us_111 sec_61 provides that gross_income means all income from whatever source derived pensions and retirement allowances constitute gross_income petitioners do not contend that the burden_of_proof should be shifted to respondent under sec_7491 unless excluded by law sec_61 sec_1_61-11 income_tax regs military retirement pay is pension income within the meaning of sec_61 127_tc_200 ndollar_figure aff’d 521_f3d_1289 10th cir it is well established that statutory exclusions from income are narrowly construed 515_us_323 taxpayers seeking an exclusion from income must demonstrate that they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure i exclusion for military retirement pay sec_104 provides the general_rule that amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country are not included in gross_income sec_104 and however limits the exclusion prescribed in subsection a as relevant here to an individual who on application therefor would be entitled to receive disability compensation from the veterans administration sec_104 further provides that if an individual is with limited exceptions benefits administered by the va have long been exempt from taxation see u s c sec_3101 the predecessor to continued described in subsection b the amount excludable from gross_income under subsection a for any period shall not be less than the maximum amount which such individual on application therefor would be entitled to receive as disability compensation from the veterans’ administration the restrictions imposed in sec_104 are better understood in the light of the legislative_history underlying the tax reform act of pub_l_no sec_505 sec_90 stat pincite at that time congress recognized that the exclusion_from_gross_income prescribed in sec_104 invited taxpayer abuse which it described in relevant part as follows criticism of the exclusion of armed_forces disability pensions from income focuses on a number of cases involving the disability retirement of military personnel in many cases armed_forces continued u s c sec_5301 128_tc_132 n in 123_tc_245 aff’d 436_f3d_344 2d cir we stated in relevant part a lthough sec_104 is not a model of clarity its legislative_history suggests that it was intended to apply with respect to retired military personnel who do not receive the veterans’ administration benefits to which they are otherwise entitled in certain circumstances sec_104 provides such persons with a tax_benefit at least as great as the tax exemption that would have been available for the forgone veterans’ administration benefits personnel have been classified as disabled for military service shortly before they would have become eligible for retirement principally to obtain the benefits of the special tax exclusion on the disability portion of their retirement pay in most of these cases the individuals having retired from the military earn income from other employment while receiving tax-free ‘disability’ payments from the military the committee questions the equity of allowing retired military personnel to exclude the payments which they receive as tax-exempt disability_income when they are able to earn substantial amounts of income from civilian work despite disabilities such as high blood pressure arthritis etc the committee amendment eliminates the exclusion of disability payments from income for those covered under sec_104 that is members of the armed_forces of any country noaa the public health service and the foreign service this change applies only prospectively to persons who join these government services after date specific exceptions continue the exclusion in certain cases for future disability payments for injuries and sickness resulting from active_service in the armed_forces_of_the_united_states at all times veterans’ administration disability payments will continue to be excluded from gross_income in addition even if a future serviceman who retires does not receive his disability benefits from the veterans’ administration he will still be allowed to exclude from his gross_income an amount equal to the benefits he could receive from the veterans’ administration otherwise future members of the armed_forces will be allowed to exclude military disability retirement payments from their gross_income only if the payments are directly related to ‘combat injuries ’ s rept no pincite 1976_3_cb_49 see kiourtsis v commissioner tcmemo_1996_534 ii disability ratings a va the united_states will compensate a veteran of the armed_forces for a disability resulting from personal injury suffered or disease contracted in the line of duty and in active_service if the veteran was discharged or released under conditions other than dishonorable and if the disability is not the result of the veteran’s own willful misconduct or abuse of alcohol or drugs see u s c secs in this regard the va is authorized to adopt a schedule of ratings of reductions in earning capacity from specific injuries based as far as practicable upon the average impairments of earning capacity resulting from such injuries in civil occupations see u s c sec providing in pertinent part that the vasrd shall be constructed so as to provide only grades of disability eg and so on upon which payments of compensation shall be based compensation amounts for each of the va’s grades of disability are fixed by statute see u s c secs in the vasrd diagnostic code provided the following five disability levels and rating criteria for diabetes mellitus diabetes mellitus rating requiring more than one daily injection of insulin restricted diet and regulation of activities avoidance of strenuous occupational and recreational activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated requiring insulin restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated requiring insulin restricted diet and regulation of activities requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet manageable by restricted diet only see c f_r sec_4 b coast guard as previously mentioned to qualify for disability retirement from the armed_forces a service member generally must be found unfit to perform the duties of his office grade or rank because of physical disability see u s c sec_1201 parks v commissioner tcmemo_1979_182 and must have at least years_of_service or a disability that is rated at least under the vasrd at the time of the determination see u s c sec_1201 iii mr campbell’s retirement pay respondent determined that mr campbell’s coast guard retirement pay is not excludable from gross_income mr campbell disputes respondent’s determination and contends that his retirement pay qualifies for exclusion under sec_104 because he otherwise would be entitled to va disability benefits within the meaning of sec_104 when mr campbell’s disability was diagnosed he did not have the years_of_service needed to qualify for a disability retirement the coast guard nevertheless concluded that he was entitled to a disability retirement because his vasrd rating exceeded indeed the coast guard ultimately concluded that mr campbell’s vasrd rating was as discussed above sec_104 limits the exclusion_from_gross_income for disability payments to individuals who would be entitled to receive disability compensation from the va upon application sec_104 further provides that the amount excluded under sec_104 will not be less than the maximum amount which the individual would be entitled to receive as disability compensation from the va on application mr campbell testified that at the time the coast guard determined that he was temporarily disabled he submitted to a physical examination at the va and was awarded a disability rating he could not remember the precise va disability rating and only recalled that it was less than the disability rating that the coast guard awarded we are unable to determine on this record that mr campbell would be entitled to receive disability compensation from the va although the coast guard and the va apply the same rating standards--the vasrd-- the coast guard and the va approach the question of disability ratings from different perspectives whereas the coast guard focuses on whether a service member is able to perform his or her miliary duties at a given time the va rates disabilities by weighing the impact of an injury or illness on a veteran’s earning capacity in a civil occupation over his or her lifetime see 92_fedclaims_776 a rating disparity between the two systems is not unusual because of the differing standards that must be applied aff’d 417_fedappx_979 fed cir 90_fedclaims_210 both the department of veterans affairs and the military service branches rely on the vasrd however they do so in different ways see also 60_tc_133 ndollar_figure ‘ t he basis for va action is different from the basis upon which a retiring board determines whether or not an officer is entitled to retirement for physical disability ’ quoting furlong v united_states ct_cl although we recognize the seriousness of mr campbell’s illness we have no way of knowing whether the va would award him disability compensation and if so the amount that he would be compensated consequently we are unable to conclude that any amount of his coast guard retirement pay is excludable from gross_income under sec_104 iv estoppel in the alternative petitioners point to the irs’ course of conduct over many years and assert that respondent should be precluded from determining that mr campbell’s retirement pay is taxable in this case specifically petitioners emphasize that the irs issued numerous no change letters to mr campbell over the years acknowledging that his retirement pay is exempt from federal_income_tax as petitioners see it mr campbell is entitled to closure at this point it is well settled that each tax_year is the origin of a new tax_liability and each year stands on its own auto club of mich v commissioner 353_us_180 the commissioner is not required for any given year to allow a tax_benefit permitted for a previous or subsequent year see eg 113_tc_158 the acceptance of or acquiescence in returns filed by a taxpayer in previous years creates no estoppel against the commissioner nor does the overlooking of an error in a return upon audit create any such estoppel see 381_us_68 auto club of mich v commissioner u s pincite 77_tc_765 in short neither respondent nor the court is constrained in this case by no change letters or closing notices issued to mr campbell for taxable years not before the court see eg 139_tc_418 aff’d 552_fedappx_250 4th cir holt v commissioner tcmemo_1999_348 kiourtsis v commissioner tcmemo_1996_534 accordingly although mr campbell was allowed to exclude his coast guard retirement pay from gross_income for earlier taxable years petitioners may not exclude any portion of his retirement pay from gross_income for to reflect the foregoing decision will be entered under rule
